Citation Nr: 0839899	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.
 
2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for cervical strain 
(claimed as neck condition).

4.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which in pertinent part denied service connection for 
bilateral hearing loss, tinnitus, and cervical sprain.  The 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  The RO provided a Statement of the Case (SOC) and the 
veteran timely filed a substantive appeal in July 2005.  In 
November 2005, the RO provided a Supplemental Statement of 
the Case (SSOC).  

The veteran did not request a hearing on this matter.

A decision of the Social Security Administration (SSA) was 
received by the Board in February 2006.  This document 
indicates that the veteran is in receipt of Social Security 
Disability benefits.  There is no document associated with 
this evidence to show that the veteran has waived initial 
review of this evidence by the RO.  However, the veteran is 
not prejudiced by this evidence, which pertains strictly to 
findings concerning other medical issues and is not relevant 
to the current issues on appeal.  Furthermore, the Board 
notes that the claims folder contains medical records from 
the SSA.  Under these circumstances, this additional evidence 
does not need to be referred to the RO for review.  38 C.F.R. 
§ 201304(c) (2008). 

The claim for service connection for left varicocele is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. There is no medical evidence of a hearing loss disability 
of either ear, as defined by the applicable VA regulation, 
during service or over the 40 years since the veteran's 
separation from service. 

3. There is no medical evidence of a diagnosis of tinnitus 
during service or over the 40 years that have elapsed since 
the veteran's service.

4. Although the veteran injured his neck during service in 
March 1968, his separation examination was normal and there 
is no post-service medical evidence of a neck disability 
dated at any time since he was separated from service four 
decades ago.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2008).

2. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008). 
 
3. A chronic neck or cervical spine disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession in an August 2005 
correspondence.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 
2008) (providing that for "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  While no longer legally required, 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and received notice of the 
evidence needed to substantiate his service connection 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2004 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Accordingly, the RO provided proper VCAA notice at the 
required time.

However, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in the June 2004 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence includes 
service medical records, private medical records, and Social 
Security Administration records.  The Board notes that a copy 
of the veteran's DD 214 is not of record.  

However, the VA did not solicit a medical opinion for the 
purpose of deciding the veteran's service connection claims.  
See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision  on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current  disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing  certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent  symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v.  Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these four elements 
results in a necessary medical examination or opinion; a 
negative response to any one element means that the Secretary 
need not provide such an examination or solicit such an 
opinion.  See McLendon, supra;  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4). 

The Board finds that the service medical records, to include 
the results of in-service audiological examinations, do not 
show complaints or test findings indicative of hearing loss 
or tinnitus.  The veteran separated from service more than 40 
years ago and there is no medical evidence or competent 
opinion of a diagnosis of a hearing loss disability or 
tinnitus during the four decades that have elapsed since 
service.  Under these circumstances, there is no duty to 
provide an examination or medical opinion with respect to 
either disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As to the neck disability, while there is service medical 
evidence of a cervical sprain in March 1968, a medical 
notation on the separation examination indicates that it had 
resolved with treatment and the clinical examination of the 
cervical spine at that time was normal.  There is no post-
service medical evidence of a neck or cervical spine disorder 
dated at any time since the veteran's separation from service 
more than 40 years ago.  Accordingly, the Board finds that 
there is no duty to provide an examination or medical 
opinion.  Id; see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003). 

II. Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

For certain chronic disorders, such as arthritis and an 
organic disease of the nervous system (to include 
sensorineural hearing loss), service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The April 1964 pre-induction examination reported the 
following Rudmose audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
-10 (0)
-10 (-5)
LEFT
0 (15)
-10 (0)
-10 (0)
-10 (0)
5 (10)

The examination also reported the following Maine audiometric 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
--
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
--
5 (10)


(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In the veteran's April 1968 separation examination, the 
examiner stated that the veteran did not have any ear 
abnormalities.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
0
LEFT
10
10
5
0
0

An undated treatment note indicates that the veteran fell on 
his back and complained of neck stiffness.  An X-ray of the 
cervical spine revealed "reversal of curvature due to muscle 
spasm."  A March 1968 treatment note indicates that the 
veteran was diagnosed with a severe neck strain.  He received 
a heavy lifting restriction.

The veteran's separation report reveals an abnormal genito-
urinary examination.  The examiner noted "good strength and 
ROM, cervical spine."  The report also contains the 
following statement: "Cervical sprain, Mar 68, treated with 
a brace, good recovery, no complications, no sequelae."

Private treatment records indicate that the veteran was 
diagnosed with adenocarcinoma of the prostate in May 1999.  
He underwent a radical prostatectomy in August 1999.

b. Discussion

The veteran asserts that during service, he was exposed to 
loud aircraft noise.  He claims that due to such in-service 
acoustic trauma, he developed bilateral hearing loss and 
tinnitus.

The Board determines that service connection for bilateral 
hearing loss and tinnitus is not warranted.  Audiological 
evaluations during service do not reflect that the veteran 
had hearing loss "disability" within the meaning of 38 C.F.R. 
§ 3.385.  The Board notes that there is no post-service 
diagnosis of bilateral hearing loss or tinnitus by an 
audiologist or other medical professional.  As noted earlier 
in this decision, as there is no indication of any medical 
evidence of a hearing loss disability or tinnitus dated at 
any time during the approximately 40 years since the veteran 
was discharged from service, there is no duty to provide an 
examination or medical opinion at this late date regarding 
the question of a nexus between the claimed disabilities and 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also, e.g., Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  Also, as to gap of 40 years between the 
veteran's in-service noise exposure and the claimed current 
conditions, the Board notes that such a passage of time 
before the onset of symptoms, in and of itself, can be 
probative when assessing the merits of a claim for service 
connection.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Without an accompanying diagnosis of a current chronic 
disability, the first critical element of service connection 
is not met regarding these claims.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In the instant case, the veteran is certainly competent to 
state whether he noticed a decrease in hearing.  However, as 
a layman, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2007), nor is he 
competent to give an opinion on whether any current hearing 
loss or tinnitus is etiologically related to any incident of 
service, to include exposure to excessive noise.  Where the 
determinative issue involves medical causation or a medical 
diagnosis,  there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra. 

With respect to the veteran's claim for service connection 
for a neck strain (claimed as neck condition), the Board 
determines that the evidence preponderates against the claim.  
Specifically, while the evidence shows that the veteran 
sustained an injury to his neck while on active duty, the 
service medical records reflect that he made an uneventful 
recovery, and was asymptomatic one month later.  The April 
1968 separation examination reflects that the cervical strain 
had resolved and that there were no complications or 
sequelae.  Furthermore, the veteran has presented no evidence 
of a current neck disability or that he has sought treatment 
for a neck disorder since he was discharged from service more 
than 40 years ago.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for any of the claimed disorders.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cervical strain (claimed as neck 
condition) is denied
.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for a left varicocele.  38 C.F.R. § 19.9 
(2008).  A summation of the relevant evidence is set forth 
below. 

The veteran's service medical records show that upon his 
April 1968 discharge examination, he was found to have a 
small, asymptomatic left varicocele.  

Private provider records indicate that the veteran was 
diagnosed with adenocarcinoma of the prostate in May 1999.  
However, the treatment notes do not indicate the presence of 
a left varicocele.

As there is evidence of a left varicocele at the time of the 
veteran's separation from service and he has not been 
afforded a post-service examination to determine if he still 
has the varicocele as claimed, the Board finds that there is 
a duty to provide the veteran with a VA examination that 
includes an opinion addressing the question of whether a left 
varicocele is present and, if so, whether it is linked to the 
April 1968 finding of a left varicocele.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon, supra.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with such 
notice.  As these questions are involved in the present 
appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the duties to 
notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2008), to include sending an 
updated VCAA letter that includes 
notification that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded for left varicocele, 
and explain how a rating and an effective 
date would be determined.

2. Contact the veteran and request that he 
submit a copy of his discharge papers, DD 
214, so that they may be made a part of 
the record.  If the veteran does not have 
a copy of his DD 214, then request a copy 
of the DD 214 if available from the 
National Personnel Records Center (NPRC).  

3. Thereafter, schedule the veteran for an 
appropriate VA examination to determine if 
he has a current left varicocele.  The 
examiner should review relevant portions 
of the claims file and indicate as such in 
the examination report.

Following a review of the relevant medical 
evidence in the claims file, obtaining a 
history from the veteran, the clinical 
examination, and any tests that are deemed 
necessary, the clinician is requested to 
answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any left varicocele that may be 
present began during service or is 
causally linked to the left 
varicocele noted on the veteran's 
April 1968 discharge examination 
report?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.   
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.

4. Thereafter, re-adjudicate the claim.  
If the benefit on appeal remains denied, 
issue a supplemental statement of the case 
and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


